EXHIBIT 10.4

 

Tennessee Commerce Bank

FORM OF SPLIT DOLLAR AGREEMENT

 

THIS  SPLIT DOLLAR AGREEMENT (this “Agreement”) is entered into as of this
19th day of May, 2009 by and between Tennessee Commerce Bank and Tennessee
Commerce Bancorp, Inc. (collectively, the “Employer”),  and                 , an
individual resident of Tennessee (hereinafter referred to as the “Executive”) .

 

WHEREAS, to encourage the Executive to remain in the employ of the Employer, the
Employer is willing to allocate a portion of the death proceeds of life
insurance policy(ies) on the Executive’s life to the Executive’s
beneficiary(ies). The Employer will pay life insurance premiums from its general
assets.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employer and the Executive hereby agree as follows.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 


1.1           “BENEFICIARY” MEANS ANY DESIGNATED PERSON, OR THE ESTATE OF THE
DECEASED EXECUTIVE, ENTITLED TO BENEFITS, IF ANY, UPON THE DEATH OF THE
EXECUTIVE,


 

1.2           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.3           “Cash Compensation” means the annual salary and bonus paid to the
Executive for the most recent full calendar year of employment, provided
however, that for purposes of determining compensation which is not fixed (such
as a bonus), the annual amount of such unfixed compensation shall be deemed to
be equal to the greatest amount of such unfixed compensation paid in any of the
last three full calendar years of employment.

 

1.4           “Cause” shall mean (a) fraud; (b) embezzlement; (c) conviction of
or plea of nolo contendere by the Executive of any felony; (d) a material breach
of, or the willful failure or refusal by the Executive to perform and discharge
the Executive’s duties, responsibilities and obligations under this Agreement;
(e) any act of moral turpitude or willful misconduct by the Executive intended
to result in personal enrichment of the Executive at the expense of the
Employer, or any of its affiliates or which has a material adverse impact on the
business or

 

--------------------------------------------------------------------------------


 

reputation of the Employer or any of its affiliates (such determination to be
made by the Board in its reasonable judgment); (f) intentional material damage
to the property or business of the Employer; (g) gross negligence; or (h) the
ineligibility of the Executive to perform his duties because of a ruling,
directive or other action by any agency of the United States or any state of the
United States having regulatory authority over the Employer; but in each case
only if (1) the Executive has been provided with written notice of any assertion
that there is a basis for termination for cause which notice shall specify in
reasonable detail specific facts regarding any such assertion, (2) such written
notice is provided to the Executive a reasonable time (and in any event no less
than three business days) before the Board meets to consider any possible
termination for cause, (3) at or prior to the meeting of the Board to consider
the matters described in the written notice, an opportunity is provided to the
Executive and his counsel to be heard before the Board with respect to the
matters described in the written notice, (4) any resolution or other Board
action held with respect to any deliberation regarding or decision to terminate
the Executive for cause is duly adopted by a vote of at least two-thirds of the
entire Board (excluding the Executive) at a meeting of the Board duly called and
held, and (5) the Executive is promptly provided with a copy of the resolution
or other corporate action taken with respect to such termination. No act or
failure to act by the Executive shall be considered willful unless done or
omitted to be done by him not in good faith and without reasonable belief that
his action or omission was in the best interests of the Employer. The
unwillingness of the Executive to accept any or all of a material change in the
nature or scope of his position, authorities or duties, a reduction in his total
compensation or benefits, a relocation that he deems unreasonable in light of
his personal circumstances, or other action by or request of the Employer in
respect of his position, authority, or responsibility that he reasonably deems
to be contrary to this Agreement, may not be considered by the Board to be a
failure to perform or misconduct by the Executive.

 

1.5           “Company” means Tennessee Commerce Bank and/or Tennessee Commerce
Bancorp, Inc. and their successors.

 

1.6           “Disability” means the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Employer.

 

1.7           “Good Reason” means (i) without the Executive’s express written
consent, a material diminution in authority, duties or responsibilities;
(ii) any reduction by the Employer in the Executive’s Base Salary; (iii) any
failure of the Employer to obtain the assumption of, or the agreement to
perform, this Agreement by any successor as contemplated in Section 13 hereof;
(iv) the Employer materially breaches this Agreement; or (v) the Employer
requiring the Executive to be permanently assigned to a location other than the
current or future headquarters of the Employer, except for required travel on
the Employer business to an extent substantially consistent with the Executive’s
present business travel obligations and as described under Section 3, or, in the
event the Executive consents to any relocation, the failure by the Employer to
pay (or reimburse the Executive) for all reasonable moving expenses incurred by
the Executive relating to a change of the Executive’s principal residence in
connection with such relocation and

 

2

--------------------------------------------------------------------------------


 

to indemnify the Executive against any loss realized on the sale of the
Executive’s principal residence in connection with any such change of residence.
Good Reason shall be deemed to occur only when Executive provides notice to the
Employer of his judgment that a Good Reason event has occurred within 90 days of
such occurrence, and the Employer will have at least 30 days during which it may
remedy the condition.

 

1.8           “Insurer” means each life insurance carrier in which there is a
Split Dollar Policy Endorsement attached to this Split Dollar Agreement.

 

1.9           “Net Amount At Risk” as used in this agreement refers to the
difference in the Death Benefit payable by the insurance carrier and the Cash
Value of the policy(ies) owned by the Employer on the Executive’s life.

 

1.10         “Plan Administrator” means the Board of Directors of the Company or
anyone designated by the Board of Directors of the Company as described in
Article 6.

 

1.11         “Policy” means the specific life insurance policy or policies
issued by the Insurer(s).

 

1.12         “Retirement” means termination of employment following attainment
of age sixty-five (65) other than for Cause.

 

1.13         “Separation from Service” means that the Executive shall have
ceased to be employed by the Employer for reasons other than death, excepting a
leave of absence approved by the Employer. Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Executive would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to less than
twenty-five percent (25%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding twenty-four (24) month period (or the full period of services to the
Employer if the Executive has been providing services to the Employer less than
twenty-four (24) months).

 

1.14         “Split Dollar Policy Endorsement” means the form required by the
Administrator or the Insurer to indicate the Executive’s interest, if any, in a
Policy on the Executive’s life.

 

ARTICLE 2

POLICY OWNERSHIP/INTERESTS

 

2.1           Employer Ownership.  The Employer is the sole owner of the Policy
and shall have the right to exercise all incidents of ownership.  The Employer
shall be the beneficiary of any death proceeds remaining after the Executive’s
interest has been paid under Section 2.2 of this Split Dollar Agreement.

 

2.2           Executive’s Interest.  In the case of the Executive’s death, the
Executive shall have the right to designate the beneficiary(ies) of death
proceeds distributed as follows:

 

(a)                                  If Executive dies prior to his Separation
from Service and this Agreement is still in

 

3

--------------------------------------------------------------------------------


 

effect, a death benefit will be payable to his designated beneficiary equal to
the lesser of, (i) one hundred percent (100%) of the portion of the insurance
proceeds on the life of the Executive designated as Net Amount at Risk (NAR); or
(ii) a sum equal to two times the Executive’s aggregate Cash Compensation, as
reduced by any payments due to or paid to the Executive or the Executive’s
Beneficiary under any Salary Continuation Plan and/or Consulting and
Non-Competition Agreement.

 

(b)                                 If Executive dies following Separation from
Service and this Agreement is still in effect, a death benefit will be paid to
the Executive’s designated beneficiary equal to the lesser of (i) one hundred
percent (100%) of the portion of the insurance proceeds on the life of the
Executive designated as Net Amount at Risk; or (ii) a sum equal to two times the
Executive’s aggregate Cash Compensation, as reduced by any payments due to or
paid to the Executive or the Executive’s Beneficiary under any Salary
Continuation Plan and/or Consulting and Non-Competition Agreement.

 

Except as provided in Sections 7.11, 7.12 and 7.13, payments shall generally be
made within 75 days of the triggering event.  The Employer shall be entitled to
the remainder of such Policy proceeds.

 

Subject to the terms of this Split Dollar Agreement, including but not limited
to the Employer’s right to terminate this Split Dollar Agreement under
Section 7.1, the Employer hereby endorses the Executive’s interest to the
Executive and agrees to execute any other or further documents that may be
required to effectuate this Split Dollar Agreement.

 

2.3           Premium Payment.  The Employer shall pay any premiums due on the
Policy.  It is anticipated that the Policy will be a single premium modified
endowment contract.

 

2.4           Imputed Income.  The Employer shall impute income to the Executive
to the extent required by applicable law.

 

2.5           Internal Revenue Code Section 1035 Exchanges.  The Executive
recognizes and agrees that the Employer may, after this Executive Split Dollar
Agreement is adopted, wish to exchange the Policy of life insurance on the
Executive’s life for another contract of life insurance insuring the Executive’s
life.  Provided that the Policy is replaced (or intended to be replaced) with a
comparable policy of life insurance, the Executive agrees to provide medical
information and cooperate with medical insurance-related testing required by a
prospective insurer for implementing the Policy or, if necessary, for modifying
or updating to a comparable insurer.

 

ARTICLE 3

BENEFICIARIES

 

3.1           Beneficiary Designations.  The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement upon the death of the Executive.  The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other benefit plan of the Employer in which the Executive
participates.

 

4

--------------------------------------------------------------------------------


 

3.2           Beneficiary Designation: Change.  The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation
Form filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.

 

3.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.

 

3.4           No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

 

3.5           Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Employer may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  The Employer may require
proof of incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution shall completely discharge the
Employer from all liability for the benefit.

 

ARTICLE 4

GENERAL LIMITATIONS

 

4.1           Termination of Service.  Notwithstanding any provision of this
Agreement to the contrary, the Executive’s interest in the Policy shall
terminate upon a voluntary Separation from Service, other than Retirement or for
Good Reason. In the event the Executive’s employment with the Employer is
terminated for Cause, the Employer’s obligations under this Agreement shall
terminate as of the effective date of the termination of service.

 

4.2           Removal.  Notwithstanding any provision of this Agreement to the
contrary, if the Executive is permanently prohibited from participating in the
conduct of the Employer’s affairs by an order issued under section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), all
obligations of the Employer under this Agreement shall terminate as of the
effective date of the order.

 

5

--------------------------------------------------------------------------------


 

4.3           Insurer. The Insurer shall be bound only by the terms of the
Policy.  Any payments the Insurer makes or actions it takes in accordance with
the Policy shall fully discharge it from all claims, suits and demands of all
entities or persons.  The Insurer shall not be bound by or be deemed to have
notice of the provisions of this Split Dollar Agreement.

 

ARTICLE 5

CLAIMS AND REVIEW PROCEDURES

 

5.1           Claims Procedure.  If the Administrator denies part of or the
entire claim, the claimant shall have the opportunity for a full and fair review
by the Administrator of the denial, as follows:

 

5.1.1        Initiation: Written Claim.  The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.

 

5.1.2        Timing of Administrator Response.  The Administrator shall respond
to such claimant within 90 days after receiving the claim.  If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

 

5.1.3        Notice of Decision.  If the Administrator denies part or all of the
claim, then the Administrator shall notify the claimant in writing of such
denial.  The Administrator shall write the notification in a manner calculated
to be understood by the claimant.  The notification shall set forth:

 

(a)           the specific reasons for the denial,

 

(b)           a reference to the specific provisions of this Agreement on which
the denial is based,

 

(c)           a description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,

 

(d)           an explanation of this Agreement’s review procedures and the time
limits applicable to such procedures, and

 

(e)           a statement of the claimant’s right, if any, to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

 

6

--------------------------------------------------------------------------------


 

5.2           Review Procedure.  If the Administrator denies part or all of the
claim, then the claimant shall have the opportunity for a full and fair review
by the Administrator of the denial, as follows:

 

5.2.1        Initiation of Written Request.  To initiate the review, the
claimant must file with the Administrator a written request for review within 60
days after receiving the Administrator’s notice of denial.

 

5.2.2        Additional Submissions for Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records, and
other information relating to the claim.  The Administrator shall also provide
the claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits.

 

5.2.3        Considerations on Review.  In considering the review, the
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

5.2.4        Timing of Administrator Response.  The Administrator shall respond
in writing to such claimant within 60 days after receiving the request for
review.  If the Administrator determines that special circumstances require
additional time for processing the claim, then the Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

 

5.2.5        Notice of Decision.  The Administrator shall notify the claimant in
writing of its decision on review.  The Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(a)           the specific reasons for the denial,

 

(b)           a reference to the specific provisions of this Agreement on which
the denial is based,

 

(c)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits, and

 

7

--------------------------------------------------------------------------------


 

(d)           a statement of the claimant’s right, if any, to bring a civil
action under ERISA Section 502(a).

 

ARTICLE 6

ADMINISTRATION

 

6.1           Administration.  This Split Dollar Agreement shall be administered
by an Administrator, which shall consist of the Employer’s board of directors or
such committee as the board shall appoint.  The Administrator shall also have
the discretion and authority to:

 

(a)                                  make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Split Dollar
Agreement and

 

(b)                                 decide or resolve any and all questions,
including interpretations of this Split Dollar Agreement, as may arise in
connection with the Split Dollar Agreement.

 

6.2           Named Agents  In the administration of this Split Dollar
Agreement, the Administrator may employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel, who may be
counsel to the Employer.

 

6.3           Binding Effect of Decisions.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of this Split Dollar
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Split Dollar
Agreement.

 

6.4           Indemnity of Administrator.  The Employer shall indemnify and hold
harmless the members of the Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Split Dollar Agreement, except in the case of willful misconduct
by the Administrator or any of its members.

 

6.5           Information.  To enable the Administrator to perform its
functions, the Employer shall supply full and timely information to the
Administrator on all matters relating to the date and circumstances of the
Retirement, death, or Separation from Service of the Executive and such other
pertinent information as the Administrator may reasonably require.

 

8

--------------------------------------------------------------------------------

 


 

ARTICLE 7

MISCELLANEOUS

 

7.1                                 Amendment and Termination.  This Split
Dollar Agreement shall terminate automatically and no payments shall be made
hereunder if Executive voluntarily terminates service with the Employer, other
than for Retirement or Good Reason, or is terminated for Cause prior to the
Executive’s death.  This Split Dollar Agreement shall also terminate and no
further payments shall be made hereunder upon the occurrence of any one of the
following:

 

(a)                                  Bankruptcy, receivership, or dissolution of
the Employer, or

 

(b)                                 distribution of the death benefit proceeds
in accordance with Section 2.2 above, or

 

(c)                                  if the Executive commits suicide within two
years after the  issuance of the Policy on the Executive’s life.

 

7.2                                 Binding Effect.  This Agreement shall bind
the Executive and the Employer and their beneficiaries, survivors, executors,
administrators, and transferees.

 

7.3                                 Non-Transferability.  Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached, or
encumbered in any manner.

 

7.4                                 Tax Withholding.  The Employer shall
withhold any taxes that are required to be withheld from the benefits provided
under this Agreement.

 

7.5                                 Applicable Law.  Except to the extent
preempted by the laws of the United States of America, the validity,
interpretation, construction, and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of Tennessee,
without giving effect to the principles of conflict of laws of such state.

 

7.6                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the Employer and the Executive
concerning the subject matter hereof.  No rights are granted to the Executive’s
beneficiary(ies) under this Agreement other than those specifically set forth
herein.

 

7.7                                 Severability.  If for any reason any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not held invalid, and to the full extent
consistent with law each such other provision shall continue in full force and
effect.  If any provision of this Agreement is held invalid in part, such
invalidity shall not affect the remainder of such provision, and to the full
extent consistent with law the remainder of such provision shall, together with
all other provisions of this Agreement, continue in full force and effect.

 

7.8                                 Headings.  The captions and section headings
in this Agreement are included solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement.

 

9

--------------------------------------------------------------------------------


 

7.9                                 Notices.  All notices, requests, demands,
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand or mailed, certified or registered
mail, return receipt requested, with postage prepaid, to the following addresses
or to such other address as either party may designate by like notice.

 

(a)                                  If to the Employer, to:

The Board of Directors

Tennessee Commerce Bank

 

 

(b)                                 If to the Executive, to:

 

 

and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.

 

7.10                           Successors.  By an assumption agreement in form
and substance satisfactory to the Executive, the Employer shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Employer
to expressly assume and agree to perform this Executive Split Dollar Agreement
in the same manner and to the same extent that the Employer would be required to
perform this Executive Split Dollar Agreement if no succession had occurred.

 

7.11                           Compliance with Code Section 409A.  The Company
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with Section 409A of the Internal Revenue Code (the
“Code”). Notwithstanding the applicable provisions of this Agreement regarding
timing of payments, the following special rules shall apply if the stock of the
Company is publicly traded at the time of the Executive’s termination of
employment in order for this Agreement to comply with Section 409A of the Code: 
(i) to the extent the Executive is a “specified employee” (as defined under
Section 409A of the Code) at the time of a distribution and to the extent such
applicable provisions of Section 409A of the Code and the regulations thereunder
require a delay of such distributions by a six-month period after the date of
such Executive’s separation from service with the Company, no such distribution
shall be made prior to the date that is six months after the date of the
Executive’s separation from service with the Company, and (ii) any such delayed
payments shall be paid to the Executive in a single lump sum within five
business days after the end of the six-month delay.  Notwithstanding anything
herein to the contrary in this Agreement, to the extent that any benefit under
this Agreement that is nonqualified deferred compensation (within the meaning of
Section 409A of the Code) is payable upon Executive’s termination of employment,
such payment(s) shall be made only upon Executive’s “Separation from Service”
pursuant to the default definition in Treasury Regulation section 1.409A-1(h).

 

10

--------------------------------------------------------------------------------


 

7.12                           EESA Limitations.  Notwithstanding anything
herein to the contrary, the terms of this Agreement shall be construed subject
to the limitations of the Emergency Economic Stabilization Act of 2008, as
amended (“EESA”).  It is expressly understood that this Agreement will be
enforced in a manner which is consistent with Section 111 of EESA, as amended,
and rules and regulations currently issued and to be issued thereunder.  Until
such time that the United States Treasury ceases to own any debt or equity or
equity securities of the Company acquired pursuant to the Capital Purchase
Program, the Company and Executive agree that all payments under this Agreement
shall be limited to the extent necessary to comply with Section 111 of EESA, as
amended.  In the event of Executive’s termination of employment, payments to the
Executive shall not be made to the extent that the payment would otherwise
constitute a “golden parachute” as defined under Section 111(a) of the EESA and
any regulations issued thereunder.

 

7.13                           280G Limitations.  Notwithstanding anything
herein to the contrary, to the extent that payments under this Agreement would
be “parachute payments,” such payments shall be reduced to the extent that
payments hereunder, when aggregated with all other “parachute payments,” would
not create an “excess parachute payment” as such terms are defined in
Section 280G of the Code, as subsequently amended.

 

7.14                           Covenants against competition, solicitation, or
disclosure of confidential information.

 

(a)                                  Competition. The Executive shall not,
either separately, jointly, or in association with others, directly or
indirectly, as an agent, employee, owner, partner, stockholder, or otherwise,
allow the Executive’s name to be used by, or establish, engage in, or become
interested in any business, trade, or occupation similar to the business being
conducted by the Company or the Bank, in any county in any of the States of the
United States in which the Company’s or the Bank’s business is currently being
conducted or is being conducted when the Executive’s separation from service
occurs, as long as the Company or the Bank, or any person, firm, or corporation
deriving title to the goodwill of, or shares from it, carries on a like business
therein. The Company and the Executive acknowledge that during the term of the
Executive’s employment the Executive has acquired and will acquire special
knowledge and skill that can be used to compete with the Company or the Bank.
Furthermore, although not a term or condition of this Agreement, the Company and
the Executive acknowledge that the Executive’s services are being and will be
used by the Company and the Bank in executive, managerial, and supervisory
capacities throughout the areas in which Company and the Bank conduct business.

 

(b)                                 Solicitation. The Executive shall not
(x) directly or indirectly solicit or attempt to solicit any customer of the
Company or the Bank to accept or purchase financial products or services of the
same nature, kind or variety currently being provided to the customer by the
Company or the Bank or being provided to the customer by the Company or the Bank
when the Executive’s separation from service occurs, (y) directly or indirectly
influence or attempt to influence any customer, joint venturer, or other
business partner of the Company or the Bank to alter that person or entity’s
business relationship with the Company or the Bank in any way, and (z) accept
the financial products or services business of any customer or provide financial
products or services to any customer on behalf of anyone other than the Company
or the Bank. In addition, the Executive shall not solicit or attempt to solicit
and shall not encourage or induce in any way any employee, joint venturer, or
business partner of the Company or the Bank to terminate an employment or
contractual relationship with the Company or the Bank, and shall not hire any
person employed by Company or the Bank during the two-year period immediately
before the Executive’s employment termination or any person employed by the
Company or the Bank during the term of this covenant.

 

For purposes of this Agreement the term “customer” shall mean any individual,
joint venturer, entity of any sort, or other business partner of the Company or
the Bank with, for, or to whom the Company or the Bank has provided financial
products or services during the final two years of the Executive’s employment
with the Company or the Bank, or any individual, joint venturer, entity of any
sort, or business partner whom the Company or the Bank has identified as a
prospective customer of financial products or services within the final two
years of the Executive’s employment with the Company or the Bank. For purposes
of this Agreement the term financial products or services shall mean any product
or service that a financial institution or a financial holding company could
offer by engaging in any activity that is financial in nature or incidental to
such a financial activity under Section 4(k) of the Bank Holding Company Act of

 

11

--------------------------------------------------------------------------------


 

1956 and that is offered by the Company, the Bank, or an affiliate on the date
of the Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type in which the Executive was
involved during the Executive’s employment with the Company or the Bank. For
purposes of this Agreement, the term affiliate means the Bank and any entity
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company.

 

(c)                                  Disclosure of confidential information. The
Executive shall not reveal to any person, firm, or corporation any confidential
information of any nature concerning the Company or the Bank or the business of
the Company, the Bank, or affiliates. For purposes of this Agreement the term
confidential information shall mean any and all information of the Company, the
Bank, or affiliates that the Executive acquires or to which the Executive has
access that has not been disclosed publicly by the Company or the Bank and that
is not a matter of common knowledge in the fields of work of the Company or the
Bank. Confidential information shall include but shall not be limited to trade
secrets, technical data, mailing lists, the names of suppliers and customers,
and the arrangements made from time to time with suppliers and customers.
Despite the foregoing, confidential information excludes information that – as
of the date hereof or at any time after the date hereof – is published or
disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Company or the Bank or
(y) otherwise than by or at the Executive’s direction. This covenant does not
prohibit disclosure required by an order of a court having jurisdiction or a
subpoena from an appropriate governmental agency or disclosure made by the
Executive in the ordinary course of business and within the scope of the
Executive’s authority.

 

(d)                                 Duration; no impact on existing obligations
under law or contract. The covenants in this section 3 shall apply throughout
the 120-month period beginning on the date of Executive’s termination of
employment. The Executive acknowledges and agrees that nothing in this Agreement
is intended to or shall have any impact on the Executive’s obligations as an
officer or employee of the Company or the Bank to refrain from competing
against, soliciting customers, officers, or employees of, or disclosing
confidential information of the Company or the Bank while the Executive is
serving as an officer or employee of the Company or the Bank or thereafter,
whether the Executive’s obligations arise under applicable law or under an
employment agreement or otherwise.

 

(e)                                  Remedies. The Executive acknowledges and
agrees that remedies at law for the Executive’s breach of the covenants
contained herein are inadequate and that for violation of the covenants
contained herein, in addition to any and all legal and equitable remedies that
may be available, the covenants may be enforced by an injunction in a suit in
equity without the necessity of proving actual damage, and that a temporary
injunction may be granted immediately upon the commencement of any such suit,
and without notice. The parties hereto intend that the covenants contained
herein shall be deemed to be a series of separate covenants, one for each county
of each state in which the Company or the Bank does business. If in any judicial
proceeding a court refuses to enforce any or all of the separate covenants, the
unenforceable covenants shall be deemed eliminated from the provisions hereof
for the purposes of that proceeding to the extent necessary to permit the
remaining separate covenants to be enforced. Furthermore, if in any judicial
proceeding a court refuses to enforce any covenant because of the

 

12

--------------------------------------------------------------------------------


 

covenant’s duration or extent, the covenant shall be construed to have only the
maximum duration or extent permitted by law.

 

(f)                                    Forfeiture of payments under this
Agreement. If the Executive breaches any of the covenants in this Section, the
Executive’s right to any of the payments hereunder after the date of the breach
shall be forever forfeited and the right of the Executive’s designated
beneficiary or estate to any payments under this Agreement shall likewise be
forever forfeited. This forfeiture is in addition to and not instead of any
injunctive or other relief that may be available to the Company. The Executive
further acknowledges and agrees that any breach of any of the covenants in this
Section shall be deemed a material breach by the Executive of this Agreement.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Employer officer have
executed this Agreement as of the day and year first written above.

 

 

EXECUTIVE

 

EMPLOYER

 

 

Tennessee Commerce Bank

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

Tennessee Commerce Bancorp, Inc.

 

 

 

 

 

By:

 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO INTERNAL REVENUE
CODE SECTION 1035 EXCHANGE

 

I acknowledge that I have read the Split Dollar Agreement and agree to be bound
by its terms, particularly the covenant on my part set forth in section 2.5 of
the Split Dollar Agreement to provide medical information and cooperate with
medical insurance-related testing required by an insurer to issue a comparable
insurance policy to cover the benefit provided under this Executive Split Dollar
Agreement.

 

 

 

 

 

Witness

 

 

Executive

 

14

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

 

To be completed for each Executive

 

15

--------------------------------------------------------------------------------


 

TENNESSEE COMMERCE BANK

DEATH BENEFIT PLAN

DESIGNATION OF BENEFICIARY

 

Executive: 

Social Security Number: 

 

Definitions:

 

Primary Beneficiary means the person(s) who will receive the Benefits in the
event of the Executive’s death.  Proceeds will be divided in equal shares if
multiple primary beneficiaries are named, unless otherwise indicated.  If
percentages are listed, the total must equal 100%.

 

Contingent Beneficiary means the person(s) who will receive the Benefits if the
primary beneficiary is not living at the time of the Executive’s death.

 

Trust as Beneficiary Designation can be done by using the following written
statement: “To [name of trustee], trustee of the [name of trust], under a trust
agreement dated [date of trust].”

 

Primary Beneficiary

 

DOB

 

Social Security #

 

Address

 

% of Proceeds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingent Beneficiary

 

DOB

 

Social Security #

 

Address

 

% of Proceeds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned Executive acknowledges that Tennessee Commerce Bank (“Employer”)
is providing this Death Benefit subject to the terms and conditions of the
Agreement entered into with Executive; only to the extent that the Death Benefit
is actually paid by the Insurer, and that Employer is also entitled to separate
benefits in the Policy.

 

 

 

 

, 2008

Executive’s Signature

 

Date

 

 

 

Acknowledged Receipt by the Employer:

 

 

 

 

 

 

 

 

, 2008

Officer

 

 

 

16

--------------------------------------------------------------------------------